State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 17, 2014                     517795
________________________________

In the Matter of RONALD
   RIVERS,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANDREA EVANS, as Chair of the
   Division of Parole, et al.,
                    Respondents.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., McCarthy, Egan Jr., Devine and Clark, JJ.

                             __________


     Ronald Rivers, Woodbourne, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Frank Brady
of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (LaBuda, J.),
entered October 1, 2013 in Sullivan County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of the Board of Parole
denying petitioner's request for parole release.

      Petitioner, who has several prior felony convictions, is
currently serving a term of 20 years to life in prison upon his
1989 conviction of criminal possession of a controlled substance
in the first degree. In 2012, he reappeared before the Board of
Parole seeking to be released to parole supervision. The Board
denied his request and ordered him held for an additional 24
months. Petitioner took an administrative appeal and, when it
was not decided within four months, he commenced this CPLR
article 78 proceeding. Following service of respondents' answer,
                              -2-                517795

Supreme Court dismissed the petition and this appeal ensued.

      Parole release decisions are discretionary and will be
upheld so long as the Board complied with the statutory
requirements of Executive Law § 259-i (see Matter of Campbell v
Evans, 106 AD3d 1363, 1363-1364 [2013]; Matter of Vaughn v Evans,
98 AD3d 1158, 1159 [2012]). The record reveals that, in denying
petitioner's request for parole release, the Board considered the
relevant statutory factors including the serious nature of
petitioner's crime, his extensive criminal history, lengthy
prison disciplinary record, program accomplishments, postrelease
plans and the sentencing minutes (see Matter of Martinez v Evans,
108 AD3d 815, 816 [2013]; Matter of Mentor v New York State Div.
of Parole, 87 AD3d 1245, 1246 [2011], lv denied 18 NY3d 803
[2012], cert denied     US    , 132 S Ct 2437 [2012]; see also
Matter of Partee v Evans, 117 AD3d 1258, 1259 [2014]). The Board
also considered the statutorily-mandated COMPAS Risk and Needs
Assessment instrument (see Executive Law § 259-c [4]; Matter of
Williams v New York State Div. of Parole, 114 AD3d 992, 993
[2014]). There is no support for petitioner's assertion that the
Board relied on erroneous information regarding his criminal
history, prison disciplinary record and past drug use in denying
his request (see e.g. Matter of Rivera v New York State Div. of
Parole, 95 AD3d 1586, 1587 [2012]). Likewise, there is nothing
to indicate that petitioner was denied a fair parole hearing (see
Matter of Smith v New York State Div. of Parole, 64 AD3d 1030,
1031 [2009]). Petitioner's remaining arguments are similarly
unpersuasive. Given that the Board's decision does not exhibit
"'irrationality bordering on impropriety'" (Matter of Silmon v
Travis, 95 NY2d 470, 476 [2000], quoting Matter of Russo v New
York State Bd. of Parole, 50 NY2d 69, 77 [1980]), we find no
reason to disturb it.

      Peters, P.J., McCarthy, Egan Jr., Devine and Clark, JJ.,
concur.
                        -3-                  517795

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court